Citation Nr: 0634604	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-39 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of left radical  mastoidectomy with  hearing 
loss.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision that, 
inter alia, denied a rating in excess of 10 percent for 
residuals of a mastoidectomy with hearing loss of the left 
ear.  The veteran filed a notice of disagreement (NOD) in 
December 2004, and a statement of the case (SOC) was issued 
in November 2005.  The veteran filed a substantive appeal in 
November 2005.  A supplemental SOC (SSOC) was issued in 
February 2006.

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.  

For the reasons expressed below, the matter on appeal is, 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the matter on appeal is warranted.

Initially, the Board notes that the RO has evaluated the 
appellant's service-connected residuals of mastoiditis with 
hearing loss of the left ear under Diagnostic Code 6206.  
Effective June 10, 1999, VA amended the Schedule for Rating 
Disabilities pertaining to the evaluation of diseases of the 
ear, to include mastoiditis.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  Chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) is now 
rated under 38 C.F.R. § 4.87, Diagnostic Code 6200 (2006).   

Because the veteran filed a claim for increase in February  
2004, the RO should consider the claim under all current 
applicable rating criteria, to include discussion of whether 
any separate, compensable rating(s) is or are warranted for 
any current residual(s) of  mastoidectomy, such as hearing 
loss.  See Note under Diagnostic Code 6200 (specifying that 
hearing impairment, as well as complications such as tinnitus 
should be rated separately).  The February 2006 Supplemental 
SOC (SSOC) reflects only consideration of the criteria for 
evaluating hearing loss.   

In a related vein, the record reflects that the veteran 
appears to be claiming a variety of ear problems-to include 
ear infections, tinnitus in the left ear, and dizziness-as  
residuals of his in-service left radical mastoidectomy.  
(Parenthetically, the Board notes that, although the RO has 
considered whether service connection is warranted for 
Meniere's disease (noted to have been claimed as tinnitus and 
dizziness)), it has not considered whether these claimed 
symptoms are residuals of his in-service left radical 
mastoidectomy).  

The veteran underwent a VA ears examination in March 2004; 
there was then no current evidence of ear infection, and the 
VA examiner noted a concern that the veteran may be 
malingering as regards current hearing loss.  A March 2005 VA 
outpatient treatment record notes an assessment of otitis 
media associated with mastoiditis and mastoidectomy but no 
evidence of current infection; the examiner noted the 
veteran's complaints of dizziness, but did not address 
whether the veteran's dizziness is a residual of the 
mastoidectomy, and did not refer to any current tinnitus.  
The only additional evidence added to the claims file since 
then is the report of a January 2006 evaluation by an 
audiologist, which includes no medical findings pertinent to 
the evaluation of the claim.  

Given the veteran's assertions, and the limited medical 
evidence of record upon which to evaluate the disability 
under consideration, the Board finds that VA examination by 
an otolaryngolist (Ear, Nose and Throat physician) would be 
helpful in resolving the claim for increase.  See 38 U.S.C.A. 
§ 5103A. (West 2002). 

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination, without good cause, 
shall result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to the VA examination, the RO must obtain and associate 
with the claims file all pertinent, outstanding VA medical 
records.  The claims file includes treatment records from the 
Audie Murphy VA Medical Center (up to January 2004) and from 
the  Frank J. Tejeda VA Outpatient Clinic in San Antonio, 
Texas (up to January 2006).  The Board points out that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file any additional pertinent medical records from the 
above-noted facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran furnish all 
pertinent evidence in his possession (not explicitly 
requested previously), and ensure that its notice meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The action identified herein is consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should obtain from the South 
Texas Healthcare System copies of all 
outstanding records of evaluation and/or 
treatment of the veteran's residuals of 
left mastoidectomy with hearing loss.  
The RO should specifically obtain 
outstanding records from the Audie Murphy 
AMC (from January 2004 to the present) 
and from the  Frank M. Tejeda Outpatient 
Clinic in San Antonio, Texas (from 
January 2006 to the present).  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include a summary of the 
evidence already of record.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2006).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by an otolaryngologist 
(ear, nose, and throat physician) at an 
appropriate medical facility.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing, if warranted) 
should be accomplished (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner should specifically 
identify, and provide comment as to the 
existence and extent (or frequency, as 
appropriate) of, all current residuals of 
in-service left radical mastoidectomy-to 
particularly include hearing loss, 
claimed left ear tinnitus, ear 
infections, and/or dizziness.  The 
examiner should specify whether any 
dizziness experienced by the veteran  is 
due to labrynthitis; and, if so, whether 
such condition is a current residual of 
the in-service mastoidectomy.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
disability rating in excess of 10 percent 
for residuals of mastoidectomy with  
hearing loss.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

If adjudication of the claim on the merit 
is warranted, the RO should consider all 
pertinent criteria for evaluating the 
disability under consideration (to 
specifically include Diagnostic Code 6200 
and the note following that diagnostic 
code), and document its consideration of 
whether separate rating(s) for hearing 
loss, for tinnitus, and/or any other 
condition deemed a residual of the left 
radical mastoidectomy is/are warranted. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
      JACQUELINE E. MONROE
      Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

